IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


OPTATUS AND FLORENCE CHAILLA,                : No. 86 MAL 2021
                                             :
                   Petitioners               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
VERIZON OF PENNSYLVANIA, LLC,                :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Petition for Allowance of Appeal and

the “Supersedes Stay Motion” are DENIED.